Citation Nr: 0424123	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  96-23 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability of the left leg and 
low back as a result of surgical treatment in January 1961 by 
the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran had active service from January 1945 to November 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 1995 by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In August 1997, the Board remanded the veteran's claim to the 
RO for additional development.  By a decision in December 
1999, the Board denied the veteran's claim as not well 
grounded. The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, upon a motion by the Secretary of Veterans Affairs, 
vacated the Board's decision of December 1999 and remanded 
the matter to the Board for further proceedings, to include 
consideration of the Veterans Claims Assistance Act of 2000, 
which eliminated the requirement that a claim be well 
grounded.

In September 2001, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in November 2002.

In April 2003, the Board denied  the veteran's claim.  The 
veteran appealed that denial to the Court, which vacated the 
Board's April 2003 decision and remanded the matter to the 
Board for further action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  As the veteran's claim was filed prior to November 9, 
2000 and was not final as of that date, the VCAA applies in 
this case.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

The veteran must have notice of the type of evidence 
necessary to substantiate his claim and the division of 
responsibilities between the veteran and VA in obtaining that 
evidence.  See Quartuccio, supra.  

The veteran claims that he suffered additional disability of 
the left leg and low back due to surgical treatment by VA in 
January 1961.  The record shows that the veteran underwent 
surgery at a VA facility in January 1961 consisting of a 
saucerization of the upper femur.  The veteran was admitted 
to the VA facility in October 1960 and was discharged after 
the surgery in June 1961.  The narrative summary notes that 
he was hospitalized for 218 days; however the only medical 
record in the file for this time period of VA hospitalization 
is the narrative summary dated in July 1961, which summarizes 
his treatment.  The veteran's representative has argued that 
an attempt should be made by VA to locate the veteran's 
complete records during this hospitalization.   

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), and to ensure that the 
veteran has been afforded due process, the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in this law.  

In view of the above, the case is hereby REMANDED to the RO 
for the following action: 


1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  The veteran should 
specifically be advised of the evidence 
that would be necessary to reopen his 
claim of entitlement to service 
connection for a hearing loss.  As part 
of the notice required under the new law, 
the RO should ask the veteran to provide 
information regarding all medical 
treatment for the disabilities at issue 
here that has not already been made part 
of the record.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be permanently 
associated with the claims folder.  In 
addition, the RO should secure the 
complete medical records involved in the 
veteran's VA hospitalization and surgery 
during the period from October 1960 to 
June 1961, to include but not limited to 
the operative reports, nursing records, 
therapy reports, and reports of 
diagnostic tests.  This evidence should 
then be associated with the claims file.  
If no records can be located, this fact 
should be clearly documented in the 
claims file to demonstrate that VA has 
taken action to attempt to locate and 
obtain any such records.  

2.  If additional records are obtained 
that are pertinent to this claim, the RO 
should request that the appropriate 
medical professional review the complete 
medical records and offer an opinion on 
the following questions: 

Did the surgery performed by VA in 
January 1961 cause the veteran's 
underlying condition to improve, have no 
effect at all, or cause the underlying 
condition to increase in severity; (b) 
considering the pertinent clinical 
findings prior to and subsequent to the 
January 1961 surgery, what were the 
necessary consequences of the surgery; 
that is, what consequences were certain 
to result from, or intended to result 
from the surgical treatment; (c) did the 
January 1961 surgery cause postoperative 
residual disability which was not certain 
to result from, or intended to result 
from it, and if so, what did such 
postoperative residual disability consist 
of; (d) if an increase in disability is 
found, did any increase in disability 
result from the continuance and natural 
progress of the underlying condition; (e) 
did VA treatment affect the natural 
progress of the underlying condition, and 
if so, in what manner.  If these matters 
cannot be medically determined without 
resort to conjecture, this should be 
commented upon.   

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued, and the veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence received since 
the issuance of the last SSOC, and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, including 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  



Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




